SOMENYILLE, J.
An application for a change of vefiue in a criminal case may now be reviewed and revised on appeal to this court, taken after final judgment of conviction. Code of 1880, § 4485.
But in order to bring such a case up for review, however, there must be a bill of exceptions setting out the evidence upon which the trial court acted, and duly reserving an exception to the ruling of the court in refusing to grant the application. It is insufficient for the action of the court to be shown by the judgment-entry alone, without a bill of exceptions.
The same is true of the rulings of the court in reference to the selection of certain jurors, to which the judgment-*7entry recites that exceptions were taken. These rulings can he reviewed only by bill of exceptions containing the evidence on which the court based its action.
There is no bill of exceptions contained in the record, and the appeal must be dismissed.